Citation Nr: 1217500	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred on September 12, 2010, and September 13, 2010.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to February 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2010 by the Department of Veterans Affairs (VA) Medical Center, Fee Services Section, in Murfreesboro, Tennessee.

The issue of a compensable rating for cholesteatoma of the left ear, status-post tympanomastoidectomy, and the issue of reimbursement for private medical expenses incurred on September 14, 2010, and September 15, 2010, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 notice of disagreement (claim of reimbursement raised); November 2011 hearing transcript (claim of increased rating raised).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The September 2010 private treatment was not authorized by VA; it was not provided in connection with a service connected disability or a nonservice-connected disability which was associated with and aggravating a service-connected disability; and, at the time of treatment, the Veteran was not in receipt of a permanent and total disability rating, in a vocational rehabilitation program, or an active participant in VA health care.  





CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on September 12 2010 and September 13, 2010 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA must assist a claimant at the time that he or she files a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33  discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2011).

VA's December 2010 determination on the Veteran's claim for entitlement to payment or reimbursement advised the Veteran of the criteria necessary to obtain medical reimbursement, notified the Veteran of his appellate rights, explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  The pertinent facts are not in dispute, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

Reimbursement of Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The Veteran does not claim that he had (or sought) prior authorization from VA for the private medical treatment at issue, nor is there any indication in the record of any such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. §§ 1725  and 1728.  VA has amended these regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  Unless otherwise noted, the Board considered the regulations applicable to claims filed in October 2010, the date of the earliest claim for medical reimbursement.  

38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  

The Veteran was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, and the treatment was not provided in conjunction with the service-connected left ear disability or a non-service connected disability which is associated with and aggravating the service-connected left ear disability.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49   (1998) (All requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized).  

38 U.S.C.A. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  A veteran may be eligible for reimbursement under 38 U.S.C.A. § 1725 provided that the veteran is an active participant in VA health care, and is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if He or she is enrolled in the VA health care system; and he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.

At the time of the private treatment, the Veteran was not an active participant in VA health care:  he was not enrolled in the VA health care system and he had not received any VA health care within the 24 month period preceding the treatment.  See, e.g., September 13, 2010, M.C.M. nursing record.  The Veteran contends that he was unable to fulfill these requirements because he lived abroad.  There is no such exception to the "active participant" requirement, however.  As such, reimbursement is not available under 38 U.S.C.A. § 1725.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (all criteria must be met prior to reimbursement).
 
In sum, the preponderance of the evidence is against a finding that the Veteran meets the criteria for reimbursement of private medical expenses incurred on September 12, 2010, and September 13, 2010; there is no doubt to be resolved; and reimbursement is not warranted.


ORDER

Reimbursement for private medical expenses incurred on September 12, 2010, and September 13, 2010, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


